Citation Nr: 1035207	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for prostatitis.


REPRESENTATION

Appellant represented by:	George C. Piemonte, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to June 
1988. 

A September 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
continued a noncompensable rating for prostatitis.  A January 
2005 Decision Review Officer (DRO) decision increased the 
Veteran's rating for prostatitis to 20 percent disabling.  The 
Veteran appealed to the Board of Veterans Appeals (Board), and in 
October 2007, the Board remanded the Veteran's claim for further 
development, specifically, a VA examination.  In October 2008, 
the Board denied the Veteran's claim for an increase.  A March 
2010 order of the United States Court of Appeals for Veterans 
Claims (Court) vacated and remanded the Board's 2008 decision.  
The parties to a joint motion to remand determined that a remand 
was required for the Board to properly assess the credibility of 
the Veteran's lay statements so as to determine whether such 
evidence was sufficient to warrant a higher rating for 
prostatitis in the absence of corroborating medical records.

(The Veteran testified before the undersigned Veterans Law Judge 
at a hearing in June 2007.  A transcript of that hearing is of 
record.)


REMAND

Following the Court's order, additional evidence was received at 
the Board in August 2010.  The evidence was a July 2010 letter 
from J.G., M.D., who noted that the Veteran had had four episodes 
of prostatitis-in September 2009, February 2010, March 2010, and 
April 2010, and stated that the Veteran had an increase in the 
severity of his symptoms since 2004 because he had had 
experienced more flare-ups of acute bacterial prostatitis.  Dr. 
G. noted that, on each occasion, the Veteran's symptoms improved 
after a course of antibiotics.  In this case, the record does not 
contain medical evidence dated in 2009 and 2010.  The last 
medical records in the claims file are outpatient treatment 
records dated in 2007, and an April 2008 VA examination report.  
As such, because Dr. G.'s July 2010 letter refers to problems in 
2009 and 2010 for which treatment was required, the Board will 
remand to obtain the medical records associated with these flare-
ups of acute bacterial prostatitis.

Additionally, the Veteran should be afforded a new VA examination 
to determine the level of severity of his service-connected 
prostatitis, which is currently evaluated as 20 percent 
disabling.  In rendering an opinion regarding the severity of the 
Veteran's prostatitis, the examiner should evaluate the Veteran's 
urinary frequency, and consider the Veteran's statement that he 
had been wearing absorbent materials but now relied on a urinal 
for frequent voiding during the daytime of less than an hour 
apart, and his statement that he awakened with the urge to void 
five or more times per night, which in most instances, was just 
dribbling of the urine.  See Veteran's June 2007 Board hearing, 
and July 2008 statement.  The examiner should determine whether 
the Veteran's subjective statements regarding his urinary 
frequency are consistent with the objective data.  In evaluating 
this issue, the examiner should comment on the April 2008 
examination report, Dr. G's July 2010 letter, and the evidence 
showing a normal urogram in February 2007, which demonstrated 
good emptying of the urinary bladder.  

Secondly, the examiner should evaluate the Veteran's urinary 
incontinence, and render an opinion, supported by an adequate 
rationale, as to whether the Veteran's urinary incontinence and 
use of absorbent materials is at least as likely as not due to 
his service-connected prostatitis or the result of non-service 
connected disabilities, specifically his lumbar spine disability.  
In deciding this issue, the examiner should consider the opinions 
that have already been provided in this regard.  Specifically, 
the December 2004 examiner opined that the Veteran's nocturnal 
urinary incontinence was due in equal parts to polydipsia, a 
history of low back surgery, and a history of prostatitis.  The 
April 2008 examiner opined that the cause of the Veteran's need 
for absorbent material was less likely than not related to his 
service-connected prostatitis, but rather, was the result of his 
back disability, explaining that the Veteran had recently had 
back surgery and was on significant pain medication for both his 
back surgery and his chronic pain syndrome, which the examiner 
felt was not the result of prostatitis.  In a July 2010 
statement, Dr. G. noted that the Veteran had an increase in 
severity in symptoms since 2004, and had experienced more urinary 
incontinence and in his opinion, it was as likely as not that his 
symptoms were related to recurrent prostatitis.  

Finally, the examiner should assess the severity of the Veteran's 
acute bacterial prostatitis, and provide the information 
necessary to apply all potentially applicable rating criteria, 
including an assessment as to whether infections have caused 
renal dysfunction or requires drainage/frequent hospitalization 
(greater than two times per year), and/or requires continuous 
intensive management.  See 38 C.F.R. § 4.115a.  Any renal 
dysfunction should be described in detail, including problems 
with albumin, edema, hypertension, etc.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify names, 
addresses, and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his claim, including 
recently prepared genitourinary system 
treatment records.  In particular, 
treatment records pertaining to the 
Veteran's flare-ups of acute bacterial 
prostatitis in September 2009, February 
2010, March 2010, and April 2010 (discussed 
by Dr. G. in his July 2010 letter), should 
be associated with the claims file.  With 
any necessary authorization from the 
Veteran, attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran that have not 
been secured previously.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
should inform him and his representative of 
this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.

2.  Arrange for the Veteran to undergo a VA 
genitourinary examination by a physician to 
determine the current degree of disability 
of the Veteran's service-connected 
prostatitis.  The examiner should evaluate 
the Veteran's prostatitis for any voiding 
dysfunction or urinary tract infection 
related to the prostatitis.  The examiner 
should comment on the February 2007 urogram 
results and reconcile this report with the 
Veteran's report of urinary frequency and 
the need to wear absorbent materials.  It 
should be noted whether the Veteran's 
reports regarding leakage and frequency are 
consistent with the objective findings 
relating to the severity of his 
prostatitis, including the 2007 urogram and 
any other testing the examiner deems 
appropriate.  The examiner should, to the 
extent feasible, differentiate the degree 
to which the Veteran experiences urinary 
frequency and/or leakage as a result of his 
prostatitis as opposed to other non-service 
connected disabilities, or medications 
taken for these non-service connected 
disabilities, including a back disability 
and chronic pain syndrome.  Lastly, the 
examiner should comment on the severity of 
the Veteran's infections, and determine 
whether the recurrent symptomatic 
infections have required drainage/frequent 
hospitalization (greater than two times per 
year), and/or requires continuous intensive 
management.  Any renal dysfunction found as 
a result of urinary tract infections should 
be described in detail, including any 
problems with albumin, edema, hypertension, 
etc.  (The Veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.)

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to the applicability of examination 
findings to the rating criteria.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

3.  The AOJ should re-adjudicate the claim 
on appeal.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

